Citation Nr: 1204705	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-15 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for peripheral neuropathy of the right lower extremity on an extraschedular basis. 

2.  Entitlement to an initial disability rating greater than 10 percent for peripheral neuropathy of the left lower extremity on an extraschedular basis. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant served on active duty in the United States Air Force from February1961 to February 1981, including service in Vietnam.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2008, a Board hearing was held at the RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

In a decision issued in March 2009, the Board denied increased initial disability ratings on a schedular basis for the right and left lower extremity peripheral neuropathy disabilities.  The Veteran did not appeal the Board's decision and that March 2009 decision is final.  In September 2011, the RO increased the evaluations for these disabilities to 20 percent, effective from June 2010; the Veteran was notified of the RO's decision that same month.  As the Veteran has apparently not initiated an appeal as to that rating decision, the matter is not before the Board.

The Board most recently remanded the case for additional development on the matter of extraschedular evaluations in June 2010.  The case has now been returned to the Board for appellate review.

The issues of entitlement to service connection for hemorrhoids, hearing loss, tinnitus and left toe paralysis have been raised by the record, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over any one of them, and they are all referred to the AOJ for appropriate action.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's service-connected right lower extremity peripheral neuropathy initially rated as 10 percent disabling on a schedular basis prior to June 24, 2010, resulted in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The assigned schedular evaluation is adequate. 

2.  The evidence of record does not show that the Veteran's service-connected left lower extremity peripheral neuropathy initially rated as 10 percent disabling on a schedular basis prior to June 24, 2010, resulted in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  The rating criteria reasonably describe the Veteran's disability level and symptomatology.  The assigned schedular evaluation is adequate. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating in excess of 10 percent on extraschedular basis for the right lower extremity peripheral neuropathy disability prior to June 24, 2010, have not been met.  38 U.S.C.A. § §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.120, 4.124a, Diagnostic Code 8520 (2011).  

2.  The criteria for the assignment of an initial disability rating in excess of 10 percent on extraschedular basis for the left lower extremity peripheral neuropathy disability prior to June 24, 2010, have not been met.  38 U.S.C.A. § §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.120, 4.124a, Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claims were awarded with an effective date and initial ratings assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's private and VA medical treatment records have been associated with the claims file.  The appellant was afforded VA medical examinations in August 2006, and October 2007.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  These examinations were conducted by medical professionals, and the associated reports reflect review of the appellant's prior medical history.  The examinations included a report of the symptoms for the bilateral lower extremity neuropathy and demonstrated objective evaluations.  The examiners were able to assess and record the clinical status of the appellant's bilateral lower extremity neuropathy.  Physical examination was accomplished.  

The Board finds that the examination reports were each sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that either examination was in any way incorrectly conducted or that either VA examiner failed to address the clinical significance of the appellant's neurological pathology.  Further, the VA examination reports addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand.  The RO also arranged for a medical examination as directed by the June 2010 Board remand.  Therefore, substantial compliance has been achieved.

All relevant facts with respect to the extraschedular rating claims addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The appellant's right and left peripheral neuropathy disabilities of the lower extremities were initially rated as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 addresses the sciatic nerve and a 10 percent evaluation reflects a mild disability.  A moderate disability is assigned a 20 percent disability rating.

The appellant testified at his September 2008 Travel Board hearing that he experienced cramps in his legs and that he could not take walks because his legs ached and hurt.  He said that they hurt so bad that he would have to stop walking, although he did say that he could walk for a little over a block.  The appellant stated he had pain, numbness and tingling.  The appellant further testified that he retired from his job in January 2006.

As previously noted, in March 2009, the Board denied the appellant's claims for increased initial ratings for the right and left lower extremity peripheral neuropathy on a schedular basis and remanded the issues of extraschedular ratings for those disabilities for the RO to consider referral to the Director of Compensation and Pension Service (C&P) under the provisions of 38 C.F.R. § 3.321( b)(1).  In June 2010, the Board again remanded the extraschedular rating claims to the RO.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may therefore proceed with appellate review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Initially, the Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to the increased rating claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appellant's claims.

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, supra.  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA may consider an extraschedular rating in cases that are exceptional, such that the standards of the rating schedule appear to be inadequate to evaluate a disability.  38 C.F.R. § 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  

In determining whether an extraschedular rating is necessary, VA must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  To determine whether referral for extraschedular consideration is warranted, there must first be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  The Board remanded claim in June 2010 for the RO to consider whether referral was warranted.  On remand, it was determined that referral was not warranted.  Thus, the Board may consider the question.  

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his lower extremity pain and his daily activities.

The appellant appealed the initial evaluation assigned for his bilateral lower extremity peripheral neuropathy disabilities addressed here.  However, as the Board denied an initial schedular rating in excess of 10 percent for the right and left lower extremity peripheral neuropathy disabilities in an unappealed decision issued in March 2009, the only issue before the Board is whether there is an extraschedular basis for a higher rating for either lower extremity peripheral neuropathy disability prior to June 2010, when the rating for each leg was increased to 20 percent by the RO.

The record reflects that the appellant has not required any hospitalization for the service-connected lower extremity disabilities at issue, and that the manifestations of those two disabilities are not in excess of those contemplated by the 10 percent schedular rating that was initially assigned.  Furthermore, although the appellant experiences occupational impairment, there is no indication in the record that the average industrial impairment from the neurological disabilities would be in excess of that contemplated by the assigned rating.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 115.  

Following a review of the claims file, the Board finds that the evidence of record does not demonstrate that the Veteran had frequent periods of hospitalization or marked interference with employment in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.  The appellant was employed by the United States Postal Service (USPS) until January 2006, when he was given a disability retirement.  Documents submitted in support of that disability retirement have been included in the claims file.  One such document is a July 2004 letter from the appellant's private treating physician which states only that that the appellant needed to stay out of the heat when the temperature was in excess of 90 degrees.  An October 2005 clinical progress note authored by the same private physician contains an extensive discussion of the appellant's medical problems and their effect on his ability to work, but there is no mention of the lower extremity peripheral neuropathy in the discussion.  Information submitted by USPS to VA in October 2005, indicates that the appellant's daily average of street duties was five-and-a-half to six hours in duration and that he was unable to deliver his mail routes when the outside temperature exceeded 90 degrees due to diabetes mellitus, hypertension and back conditions; there was no mention of the neurological deficits of the appellant.  

Review of the appellant's VA medical treatment records reveals that he was seen by a staff neurologist, in June 2005, who noted the existence of sensory loss in the great toes.  There was no atrophy.  In July 2005, a VA physician administered a diabetic foot examination which was negative.  In February 2006, the appellant underwent EMG testing which revealed that the tibial motor nerves were within normal range bilaterally and that there was a prolonged abnormality in the sural sensory nerves latency bilaterally.  See Diagnostic Code 8527.  The clinical impression was that there was evidence of diabetic sensory peripheral neuropathy of both lower extremities and that the motor nerves were still normal.  VA treatment records dated between March 2006 and February 2010 do not reflect any complaints by the appellant about leg cramps, burning, tingling or pain in the lower extremities.  Likewise, private treatment records dated in 2005 do not reflect any such complaints.

The appellant underwent a VA neurological examination in August 2006; the examining physician reviewed the claims file.  The appellant complained of progressive cramps in his legs and tingling in his toes.  He said that the cramping in his thighs and his calves, as well as the burning in his toes, interfered with his occupation and with his daily activities.  He also reported tiredness of his legs, but denied experiencing any flare-ups with pain, weakness or functional loss.  The examiner noted that the appellant's gait and function were normal, as were his activities of daily living.  The examiner stated that the appellant's peripheral neuropathy of the lower extremities was strictly peripheral nerve involvement without any central nervous system or joint involvement.  

The appellant underwent a VA neurological examination in October 2007; the examining physician reviewed the claims file and the appellant's medical treatment records.  The appellant complained of leg cramps and burning of the feet bilaterally.  He was noted to not be in current receipt of treatment.  On physical examination, no muscle atrophy was present.  The appellant did not have any abnormal movements; his gait and balance were normal.  The examiner rendered a diagnosis of neuropathy of the bilateral lower extremities and stated that the effects of these disabilities on the appellant's usually daily activities were none to mild in severity.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  The competent medical evidence of record shows that his disability is primarily manifested by incomplete paralysis of the sciatic nerve.  There are higher ratings available for neurological disabilities, but the required manifestations had not been shown in this case.  In this case, the symptomatology described by the appellant and the clinical findings of record fit squarely within the criteria found in the relevant rating scheme for neuropathy.  In short, the rating criteria contemplate not only the appellant's neurologic symptoms but the severity of each disability.  For these reasons, referral for extraschedular consideration is not warranted.

The appellant has not required any hospitalization for this disability in either lower extremity; nor has he required any extensive treatment.  The Veteran has not offered any objective evidence of any symptoms or clinical findings due to the lower extremity peripheral neuropathy disabilities that would render impractical the application of the regular schedular standards.  He has reported that he has been employed up until 2006, when he retired, and there is no evidence of record to indicate that he is unemployable due to the peripheral neuropathy disabilities of the bilateral lower extremities.  

Consequently, the Board concludes that referral of this case for consideration of an extraschedular rating for either peripheral neuropathy disability of the lower extremities is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell, 9 Vet. App. at 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own). 

As the preponderance of the evidence is against each claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  


ORDER

Entitlement to an initial extraschedular rating for the right lower extremity peripheral neuropathy disability prior to June 24, 2010, is denied.

Entitlement to an initial extraschedular rating for the left lower extremity peripheral neuropathy disability prior to June 24, 2010, is denied.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the Appeals Management Center (AMC)/RO for action as described below.

The appellant was afforded a general medical examination in June 2010; the examining physician reviewed the appellant's claims file and medical records.  The examiner concluded that the appellant was only capable of sedentary part-time employment after noting that the appellant had retired from the USPS because of painful legs due to service-connected peripheral neuropathy and chronic low back pain due to non-service-connected disc and joint disease.  The examiner did not delineate how much of the appellant's demonstrated deficits in walking, standing, sitting, lifting and carrying are due to the non-service-connected low back disorders.  Nor did the examiner discuss how the total disability picture from all of the appellant's service-connected disabilities, including the cervical spine, indicates whether or not the appellant has the ability to engage in substantial gainful activity.  Therefore, the examination was inadequate for evaluating whether the appellant is entitled to TDIU benefits.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why an adequate examination will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is incumbent upon the adjudicator to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

On remand, these deficiencies should be rectified.

The Veteran's combined disability rating is 70 percent, effective June 24, 2010; prior to that date, the combined rating was 60 percent.  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b) , the Board finds that the AMC/RO should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis for any period on appeal.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (diabetes mellitus, evaluated as 20 percent disabling; arthritis of the cervical spine, 20 percent; peripheral neuropathy, right and left lower extremities, 20 percent each; peripheral neuropathy, right and left upper extremities, 10 percent each; hypertension with left ventricle hypertrophy, 10 percent; and chronic sinusitis, urethritis and prostatitis, right ring finger arthritis and erectile dysfunction, each evaluated as noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the medical opinion report.  If the report does not adequate responses to the specific opinion requests, the report must be returned to the providing physician for corrective action.  To help avoid future remand, the AMC/RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After all appropriate development has been accomplished, review the record, including any newly acquired evidence, and readjudicate the TDIU issue on appeal, to include whether referral for consideration on an extraschedular basis is warranted for any period on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including extraschedular evaluation.  

5.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for TDIU, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  Appropriate time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


